Name: Commission Regulation (EC) No 1124/1999 of 28 May 1999 amending Regulations (EC) No 1524/98, (EEC) No 2999/92 and (EC) No 3010/94 and fixing the aid for the supply of processed fruit and vegetables to the French overseas departments, Madeira and the Canary Islands
 Type: Regulation
 Subject Matter: plant product;  economic policy;  trade;  overseas countries and territories;  foodstuff
 Date Published: nan

 Avis juridique important|31999R1124Commission Regulation (EC) No 1124/1999 of 28 May 1999 amending Regulations (EC) No 1524/98, (EEC) No 2999/92 and (EC) No 3010/94 and fixing the aid for the supply of processed fruit and vegetables to the French overseas departments, Madeira and the Canary Islands Official Journal L 135 , 29/05/1999 P. 0039 - 0040COMMISSION REGULATION (EC) No 1124/1999of 28 May 1999amending Regulations (EC) No 1524/98, (EEC) No 2999/92 and (EC) No 3010/94 and fixing the aid for the supply of processed fruit and vegetables to the French overseas departments, Madeira and the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 2598/95(2), and in particular Article 2(6) thereof,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(3), as last amended by Commission Regulation (EC) No 562/98(4), and in particular Article 10 thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(5), as last amended by Regulation (EC) No 2348/96(6), and in particular Article 3(4) thereof,(1) Whereas the aid amounts provided for in Article 2(4) of Regulation (EEC) No 3763/91, in Article 3(2) of Regulation (EEC) No 1600/92 and in Article 3(2) of Regulation (EEC) No 1601/92 are fixed respectively by Commission Regulation (EC) No 1524/98 of 16 July 1998 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments(7), as amended by Regulation (EC) No 2783/98(8), by Commission (EEC) No 2999/92 of 15 October 1992 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetable products to Madeira(9), as last amended by Regulation (EC) No 1291/98(10), and by Commission Regulation (EC) No 3010/94 of 12 December 1994 fixing the aid for the supply of products processed from fruit and vegetables to the Canary Islands under the arrangements provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92(11) as last amended by Regulation (EC) No 1249/97(12);(2) Whereas the above amounts must be adjusted in line with the changes in the conditions of supply from the world market resulting in particular from changes both in the import tariff regime and in import prices; whereas it is appropriate to establish an aid amount for each product or product group based on the average of the customs duties applicable to the various ingredients in the product in accordance with the customs tariff nomenclature; whereas, to achieve this, the above Commission implementing Regulations should be amended and provision should be made to introduce the measures starting from each of the next periods of application of the forecast supply balances;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Part B of Annex I to Regulation (EC) No 1524/98 is replaced by the following: "Part B: Amounts of aid referred to in Article 1(2).>TABLE>"Article 2Article 2 of Regulation (EEC) No 2999/92 is replaced by the following: "Article 2The aid provided for in Article 3(2) of Regulation (EEC) No 1600/92 for each of the products in the provisional supply balance annexed hereto shall be fixed as follows:>TABLE>"Article 3The Annex to Regulation (EC) No 3010/94 is replaced by the following: "ANNEX>TABLE>"Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999, except for Article 1 which shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 267, 9.11.1995, p. 1.(3) OJ L 173, 27.6.1992, p. 1.(4) OJ L 76, 13.3.1998, p. 6.(5) OJ L 173, 27.6.1992, p. 13.(6) OJ L 320, 11.12.1996, p. 1.(7) OJ L 201, 17.7.1998, p. 29.(8) OJ L 347, 23.12.1998, p. 17.(9) OJ L 301, 17.10.1992, p. 7.(10) OJ L 178, 23.6.1998, p. 26.(11) OJ L 320, 13.12.1994, p. 5.(12) OJ L 173, 1.7.1997, p. 90.